                                          Case 3:18-cv-07393-JSC Document 100 Filed 07/22/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         THOMAS A. SHIELDS, MICHAEL C.                    Case No. 18-cv-07394-JSC
                                   7
                                         ANDREW, and KATINKA HOSSZÚ, on
                                                                                          Case No: 18-cv-07393-JSC
                                   8     behalf of themselves and all others
                                         similarly situated,                              ORDER RE: TIME FRAME
                                   9                    Plaintiffs,                       DISCOVERY DISPUTE
                                  10                                                      Re: Dkt. No. 122
                                                 v.
                                  11
                                         FÉDÉRATION INTERNATIONALE DE
                                  12     NATATION,
Northern District of California
 United States District Court




                                                        Defendant.
                                  13

                                  14
                                         INTERNATIONAL SWIMMING
                                  15     LEAGUE, LTD.,
                                                        Plaintiff,
                                  16
                                                 v.
                                  17

                                  18     FÉDÉRATION INTERNATIONALE DE
                                         NATATION,
                                  19                    Defendant.
                                  20

                                  21          Now pending before the Court is a joint discovery dispute letter brief. (Dkt. No. 122.)
                                  22   FINA has agreed to produce responsive documents from September 2017 through June 2019.
                                  23   Plaintiffs seek to require FINA to produce responsive documents from early 2017 or 2016 through
                                  24   the present. After considering the parties’ submission, the Court concludes that oral argument is
                                  25   not required, see N.D. Cal. Civ. L.R. 7-1(b), and DENIES Plaintiffs’ request without prejudice.
                                  26          The parties frame the issue as simply involving the time frame, but based upon Plaintiffs’
                                  27   arguments, some documents during the extended time frame may be relevant and should be
                                  28   produced while others’ relevance may be too attenuated to make their production proportional to
                                          Case 3:18-cv-07393-JSC Document 100 Filed 07/22/20 Page 2 of 2




                                   1   the needs of the case. It depends on the specific documents Plaintiffs seek. For example, some

                                   2   documents related to the proposed Ring of Fire competition may be discoverable, whereas

                                   3   documents related to IOC discussions with FINA that do not involve ISL may not. Similarly, with

                                   4   respect to post-June 2019 documents, documents related to FINA efforts to dissuade others from

                                   5   doing business with ISL may be relevant, but as the Court does not know the scope of Plaintiffs’

                                   6   requests, it cannot rule that the proposed time frame is appropriate for all requests.

                                   7          Accordingly, Plaintiffs’ motion to compel FINA to produce responsive documents from

                                   8   2016 through the present is DENIED without prejudice. Any renewed motion must identify

                                   9   specific requests/topics and the time frame relevant to that specific request and explain why

                                  10   requiring FINA to search for and produce such documents is relevant to a claim or defense in this

                                  11   lawsuit. However, no renewed motion may be brought without the parties first meeting and

                                  12   conferring by video about Plaintiffs’ specific requests.
Northern District of California
 United States District Court




                                  13          This Order disposes of Docket No. 122. The Court will address the administrative motion

                                  14   to seal once FINA files its declaration in support of sealing as required by N.D. Cal. Civ. L.R. 79-

                                  15   5. The Court expects that in filing its declaration, FINA will follow the guidance the Court has

                                  16   given in its rulings on other sealing motions.

                                  17

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 22, 2020

                                  20

                                  21
                                                                                                     JACQUELINE SCOTT CORLEY
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
